U.S. Bank N.A., as Trustee for the Structured Asset Inv. Loan Trust, 2006-BNC2 v Thompson (2018 NY Slip Op 00264)





U.S. Bank N.A., as Trustee for the Structured Asset Inv. Loan Trust, 2006-BNC2 v Thompson


2018 NY Slip Op 00264


Decided on January 16, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2018

Friedman, J.P., Mazzarelli, Kapnick, Webber, Moulton, JJ.


20428/06 5465A 5465

[*1] U.S. Bank National Association, as Trustee for the Structured Asset Investment Loan Trust, 2006-BNC2, Plaintiff-Respondent,
vNancy Thompson, Defendant-Appellant, Lagoon Estates Condominium, et al., Defendants.


The Wilson Law Firm LLC, Brooklyn (Earl A. Wilson of counsel), for appellant.
Reed Smith LLP, New York (Zalika T. Pierre of counsel), for respondent.

Judgment of foreclosure and sale, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered February 4, 2016, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered February 4, 2016, which granted plaintiff's motion for a judgment of foreclosure, and denied defendant Nancy Thompson's cross motion to vacate a default and file a late answer, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Defendant waived her defense of lack of standing by failing to appeal from a July 2015 order that denied her prior motion to vacate a default and file a late answer to assert that defense (see Trinidad v Lantigua, 2 AD3d 163 [1st Dept 2003]). In any event, defendant failed to demonstrate a reasonable excuse for her delay in appearing or answering the complaint (see Wells Fargo Bank, N.A. v Jones, 139 AD3d 520, 524 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2018
CLERK